               Case
               Case 1:19-cv-07189-JGK
                    1:19-cv-p7189-JGK Document
                                      Document 22
                                               21 Filed
                                                  Filed 01/30/20
                                                        01/28/20 Page
                                                                 Page 11 of
                                                                         of 33


uSi)-C SDNY
DOCUMENT
ELECTRONICALLY FILED                 XEVJN T. CONWAY, -:ESQ..
COC# _ _ _-,---,...--:,,.--               ATIO:RNEY AI LAW
               J _. ,3_Q!_7JJJ~=~~
DA TE FILE:D: __                             LICENSED IN
                                             N.Y., N.J., CT.

      80 Red Schoolhouse Rood, Suite 110                do ~tiis, Fi17pitrick, Cole & Giblin, ILC
      Spring Valley, NY 10l77                           500FrankW.BurrBhd, Ste. 31
      Tel: (845) 352-0206                               Teaneck, NJ 07f:UJ
      Fax: (845) 352--0481                              Tel: (201) 928-1100

                                              January 28, 2020
                                                                    APPLICATION GRANTED
      The Honorable Judge John G. Koeltl
                                                                        SOORDERED _
      United States Courthouse
      500 Pearl Street                              t/21(JO .@: 0f~·- .·
                                                                     John G. Koeltl, U.S.D.J.
      New York, NY 10007

              Re: 1:19-cv-07189-JGK Plaintiff's Third Letter Motion for Extension of Time within
              Which to Effectuate Service on Defendant

      Dear Judge Koeltl:

              Pursuant to Fed. R. Civ. P. 4(m), Plaintiff, Malibu Media, LLC, move for entry of an order

      extending the time within which Plaintiff has to serve the John Doe Defendant with a Summons

      and Complaint, and states:

              l.      Plaintiff commenced this action against the internet subscriber assigned IP

      98.116.191.111 ("Defendant") on July 31, 2019, at which time it filed a complaint alleging that

      Defendant copied and distributed one or more of Plaintiffs copyrighted works, all without

      Plaintiffs consent. See CM/ECF 1. Plaintiff asserted a claim for direct copyright infringement,

      and requested that Defendant delete and permanently remove, and be enjoined from continuing to

      infringe, Plaintiffs copyrighted works. See id.

              2.      On September 3, 2019, Plaintiff was granted leave to serve a third-party subpoena

      on Defendant's ISP, Verizon, to obtain the Defendant's identifying information [CM/ECF 7].

      Plaintiff issued the subpoena on September 8, 2019 and received the ISP's response on or about



                                                        1
         Case 1:19-cv-07189-JGK
         Case 1:19-cv-07189-JGK Document
                                Document 22
                                         21 Filed
                                            Filed 01/30/20
                                                  01/28/20 Page
                                                           Page 22 of
                                                                   of 33



November 18, 2019.

       3.      Upon receipt of the subscriber's identifying infonnation, Plaintiff conducted a

thorough investigation and detennined that a good faith basis exists to name the subscriber as the

defendant infringer.

       4.      Accordingly, Plaintiff filed its Amended Complaint to name the Defendant

[CM/ECF 14] and requested that the Clerk issue a summons as to the Defendant. The Court issued

the summons on December 16, 2019.

        5.     ·On or about December 19, 2019, Plaintiff sent the Summons and Amended

Complaint to its process server. The process server has three attempts to serve the Defendant but

has not been able to effectuate service. At this time, the process server requires additional time to

effectuate service.

        6.     Pursuant to this Court's Order on Plaintiffs Second Motion for Extension of Time

Within Which It Has to Effectuate Service on John Doe Defendant, [CM/ECF 18], Plaintiff was

required to effectuate service on the Defendant no later than January 27, 2020.

        7.     Procedurally, Plaintiff respectfully requests that the time within which it has to

effectuate service of the summons and Complaint on Defendant be extended until at least thirty-

five (35) days, or until March 2, 2020. The additional time will allow Plaintiffs process server to

effectuate service.

        8.     This motion is made in good faith and not for the purpose of undue delay.

        9.     None of the parties will be prejudiced by the granting of this extension.

       WHEREFORE, Plaintiff respectfully requests that the time within which it has to effectuate

service of the summons and Complaint on Defendant be extended until March 2, 2020. A proposed

order is attached for the Court's convenience.




                                                 2
         Case 1:19-cv-07189-JGK
              1:19-cv-07189-JGK Document 22
                                         21 Filed 01/30/20
                                                  01/28/20 Page 3 of 3




       Dated: January 28, 2020                     Respectfully submitted,

                                            By:     Isl Kevin T. Conway
                                                   Kevin T. Conway, Esq. (KC-3347)
                                                   80 Red Schoolhouse Road, Suite 110
                                                   Spring Valley, New York 10977-6201
                                                   T: 845-352-0206
                                                   F: 845-352-0481
                                                   E-mail: ktcmalibu@gmail.com
                                                   Attorney for Plaintiff


                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 28, 2020, I electronically filed the foregoing document
with the Clerk of the Court using CMIECF and that service was perfected on all counsel of record
and interested parties through this system.

                                                           By: Isl Kevin T. Conway




                                               3
